Title: Friday 4th of August.
From: Adams, John Quincy
To: 


       This morning we set away at about 5 o clock. We went about two leagues on the pavements and then had for 9 leagues nothing but sand. We were stopped for the last time in her Majesties dominions and for the first in Holland. We got out of the sand and passed over a river we got at about 2 o clock P.M. At Moerdyk we passed a River and we took there a nother Carriage and went for Rotterdam. We arrived there at about half after six. We passed two rivers before we got there. We passed up a Canal and stopped before the door of the Hôtel du Marechal de Turenne where we shall lodge.
      